Citation Nr: 1516406	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for TDIU.  In March 2010, the Veteran submitted a notice of disagreement with the decision.  A Statement of the Case (SOC) was issued in June 2011, and he perfected his appeal by filing a VA Form 9 (Appeal to the Board of Veterans' Appeals) in July 2011.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's current service-connected disabilities include posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals of a fragment wound in the right hip with right sciatic radiculopathy, rated as 20 percent disabling; residuals of a shell fragment wound in the left forearm, rated as 10 percent disabling; residuals of a shell fragment wound in the right forearm, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral pterygia, rated as 0 percent disabling; bilateral hearing loss, rated as 0 percent disabling; and tinea pedis with onychomycosis, rated as 0 percent disabling.  His combined rating is 70 percent, effective January 19, 1998.

2.  For the entire appeal period, the competent evidence of record demonstrates that the Veteran is unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his PTSD is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that he is unable to work due to his various service-connected disabilities, including the symptomatology associated with his PTSD.  The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disability render him unable to secure or follow substantially gainful employment and, hence, a TDIU is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure of follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent disabling or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the veteran's combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment cause by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent his from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).

In determining whether a veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupation experience.  38 C.F.R. §§ 3.321, 3.340, 4.16.  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran's service-connected disabilities include PTSD, rated as 50 percent disabling; residuals of a fragment wound in the right hip with right sciatic radiculopathy, rated as 20 percent disabling; residuals of a shell fragment wound in the left forearm, rated as 10 percent disabling; residuals of a shell fragment wound in the right forearm, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral pterygia, rated as 0 percent disabling; bilateral hearing loss, rated as 0 percent disabling; and tinea pedis with onychomycosis, rated as 0 percent disabling.  His combined rating is 70 percent, effective January 19, 1998.  See 38 C.F.R. § 4.25.  This combined rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).

The Veteran reported that he graduated from high school, and had one year of college education.  His previous employment consisted of working as a mail carrier for the United States Postal Service (USPS) for nearly thirty years.  During his hearing, the Veteran indicated that towards the end of his time with USPS, he was reassigned multiple times because he had problems dealing with the stresses of work.  In addition, he indicated that he had difficulties with fellow employees and supervisors.  A Request for Employment Information in Connection with Claim for Disability Benefits form, dated in July 2009, from USPS shows that the Veteran worked until April 2, 2009 and, at the time of his retirement, he was on a limited duty assignment due to his disabilities, although it does not indicate which disabilities.

In an August 2008 VA treatment note, the Veteran stated that, although he planned to retire in December, he was unsure whether he would be able to make it to that date due to the symptoms associated with his PTSD.  It was indicated that if things did get overwhelming at work, he could elect to take an early retirement.  A VA treatment note from July 2009 indicates that the Veteran retired from USPS because he was unable to cope with being there anymore, and that, since leaving, he was feeling less stressed.

In connection with his claim, the Veteran submitted a letter, dated in July 2009, from his treating physician.  In the letter, his private doctor stated that, due to his PTSD, he had difficulties dealing with the normal stressors of life.  In addition, the physician indicated that the Veteran's inability to cope with the stressors of his employment with the USPS caused him to retire.

In connection with his claim, the Veteran was afforded multiple VA examinations assessing the functional limitations due to his service-connected disabilities.  An October 2009 assessment of the Veteran's PTSD revealed that he experienced flashbacks, nightmares, anxiety and avoidance.  The examiner indicated that the Veteran's PTSD caused recurrent recollection of the Veteran's in-service stressor, recurrent distressing dreams of the in-service stressor, as well as physiological reactivity that symbolizes an aspect of the in-service stressor.  The examiner noted persistent avoidance with the trauma, marked diminished participation in activities, persistent symptoms of arousal, hypervigilance, and exaggerated startle response.  The examiner stated that these disturbances cause distress or impairment in social, occupational, and other areas of functioning.  Despite these findings, the examiner opined that his PTSD did not render him unemployable and that he was able to establish and maintain effective work and social relationships.  However, the examiner did note that the Veteran needed to seek follow up treatment for his condition.

In November 2009, the Veteran's right sciatica radiculopathy, right hip shell fragment wound, and the shell fragment wounds of both forearms were evaluated.  During the examination, he complained that these conditions prevented him from performing activities of daily life, as well as chronic pain, fatigability, and weakness.  Following a complete examination, the examiner concluded that, due to pain in his right hand and his sciatic nerve problems, the Veteran was unable to perform physical labor.  The examiner indicated that he could perform sedentary work.

An additional VA examination of the Veteran's right sciatic nerve radiculopathy and scar status post shell fragment wound of the bilateral forearms was obtained in February 2010.  Following the examination, the examiner opined that the effect these disabilities had on the Veteran's ability to work was no heavy lifting or carrying of heavy items, and no pushing, pulling, or repetitive bending or twisting.  The examiner also noted a limited ability for prolonged standing or ambulation.

The record also contains an August 2011VA Mental Health Note from the Veteran's treating physician indicating chronic and severe symptoms associated with his PTSD.  The physician also indicated that, in his professional medical opinion, the totality of the Veteran's medical problems would make it difficult for him to obtain and sustain gainful employment.

The Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As to his physical disabilities, he is significantly limited his ability to perform vocational activities that involve any sort of physical labor.  As the VA examiner noted, the Veteran's disabilities render him unable to perform any occupational activity other than sedentary work.  In addition, the Board finds that, due to the Veteran's experience and education, he would likely be unable to obtain any sort of sedentary position.  Furthermore, regarding his PTSD, the July 2009 letter from the Veteran's treating physician and the August 2011 VA Mental Health Note reflect the opinions of the Veteran's treating physicians that his PTSD also renders him unable to deal with the stress associated with employment.  In addition, these opinions are supported by the Veteran's VA treatment records, as well as his lay statements, including his testimony before the undersigned, indicating significant problems coping with the stresses of employment.  The Board finds that the weight of the evidence favors a grant of the Veteran's claim of entitlement to a TDIU.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


